Citation Nr: 1045990	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.	Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), in excess of 
30 prior to July 1, 2008.

2.	Entitlement to an increased initial evaluation for service-
connected PTSD in excess of 50 percent disabling from July 1, 
2008.

3.	Entitlement to total disability evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter came before the Board of Veterans' Appeals (Board) 
from a March 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, that 
established service connection for PTSD, effective June 21, 2007.  
The Veteran appealed the initial 30 percent evaluation assigned 
for the disorder, and during the course of the appeal, the RO, in 
an October 2009 decision, increased this evaluation to 50 
percent, effective in July 2008.  

In addition, the Board determined that the evidence at least 
raises the issue of entitlement to a total rating based on 
individual unemployability (TDIU).  As such, the issue is as 
characterized above.  This matter was remanded by the Board in 
March 2010 instructing the RO to review the record and determine 
if a higher rating is warranted for the Veteran's PTSD to include 
whether entitlement to TDIU is warranted.  The RO issued a 
Supplemental Statement of the Case in July 2010 denying the 
Veteran's claim. 


FINDINGS OF FACT

1.	Prior to July 1, 2008, the objective evidence reveals that the 
Veteran's PTSD has been manifested by symptoms including 
difficulty in establishing and maintaining social and 
occupational relationships, hypervigilance, and isolative 
behavior; objectively, the Veteran had clear and coherent 
speech, fair judgment, no flattened affect or memory 
impairment, and with the ability to maintain basic hygiene.  

2.	Since July 1, 2008, his service-connected PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but not by total 
occupational and social impairment.

3.	The evidence of record is at least in equipoise on the 
question of whether the Veteran is unable to secure and 
maintain substantially gainful employment because of the 
severity of his service-connected PTSD.


CONCLUSION OF LAW

1.	The criteria for an initial increased rating in excess of 30 
percent for PTSD, prior to July 1, 2008, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.	Resolving doubt in the Veteran's favor, the schedular criteria 
for a 70 percent rating for PTSD, effective July 1, 2008, have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 
9411 (2010). 

3.	The criteria for the assignment of a TDIU due to service-
connected disabilities, effective July 1, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Generally, the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).

VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability. Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
The Veteran is challenging the initial rating assigned following 
the grant of service connection for bilateral plantar fasciitis 
with calcaneal spurs. Therefore, no further statutory notice is 
needed and any default in the notice is obviously nonprejudicial.  
See also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the duty to notify was satisfied by a notice letters sent 
to the Veteran in July 2007 and August 2008.  These letter 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  These letter also informed 
the Veteran of how effective dates are assigned, pursuant to 
Dingess.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records, providing the Veteran with a VA examination, and 
the opportunity to testify before the Board.  Consequently, the 
duty to notify and assist has been satisfied, as to those claims 
now being finally decided on appeal.  

Initial Increased Rating

The Veteran and his representative contend, in substance, that 
the Veteran is entitled to an increased initial evaluation for 
his service-connected PTSD. Historically, the Board notes that 
the Veteran was granted service connection for PTSD at a 30 
percent evaluation, effective June 21, 2007, by the appealed 
March 2008 rating decision.  That grant was based on his medical 
treatment record. In October 2009, the Veteran was granted a 50 
percent rating, effective July 1, 2008, based on increased 
symptomatology.  The Veteran requested an increased rating for 
this disability, including TDIU based on his service-connected 
PTSD, and this appeal ensued.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals such 
as this that concern the assignment of an initial rating, the 
level of disability from the grant of service connection forward 
will be examined.  Higher evaluations for separate periods are 
available based on the facts found during the appeal period to 
account for any fluctuation in severity.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.  
Under the rating criteria for mental disorders, a 30 percent 
rating is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
DC 9411.

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  Id.

The maximum 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

According to DSM-IV, GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Rating in Excess of 30 Percent Disabling Prior to July 1, 2008

According to the evidence of record, the Veteran was treated at 
the VA medical center from July 2007 to June 2008 for psychiatric 
symptoms such as flashbacks and hypervigilance.  VA treatment 
records indicate the Veteran was diagnosed with severe, chronic 
PTSD with severe emotional numbing with avoidance and constant 
intrusive memories.  The Veteran reported that his PTSD symptoms 
were impacting his relationship with him and his family.  He 
reported difficulty dealing with authority figures and distrust 
of others. 

In February 2008, the Veteran was afforded a VA PTSD examination 
where he arrived appropriately dressed with good hygiene. He had 
appropriate speech, gross and fine motor skills, and eye contact. 
The Veteran was socially appropriate and understood instructions.  
The Veteran reported symptoms which include anxiety, avoidance of 
crowd, avoids places and people at arouse recollection of trauma, 
depression, difficulty concentrating, fatigue, hypervigilance, 
increased irritability, recurrent and intrusive memories, sleep 
disturbance (including insomnia and early morning awakening), 
restlessness, social withdrawal and isolation, and feelings of 
guilt.  He denied current alcohol, illegal drug, tobacco, and 
prescription medication abuse.  See VA PTSD examination, dated 
February 2008.

A mental status examination revealed the Veteran was "alert and 
oriented to person, place, and time.  [His] [s]peech was clear, 
coherent, and of normal rate and volume. Receptive and expressive 
communication appeared grossly intact.  His thought processes 
showed no unusual ideations, signs, or symptoms of any formal 
thought disorder.  He denied any auditory or visual 
hallucinations.  He reports no suicidal or homicidal ideation.  
There was no indication of delusions."  The Veteran's "judgment 
showed no impaired ability to manage daily living activities or 
make reasonable life decisions.  Cognitive functions were grossly 
intact... Affect appeared blunted and his mood was described as 
quite depressed."  The areas where his symptoms did impair 
activities of daily living were shopping, recreation, 
social/interpersonal relationships, family relationships, and 
occupational.  Id. 

The VA examiner determined the Veteran did meet the DSM-IV 
criteria for PTSD with "moderate impairment from an occupational 
viewpoint and moderate impairment from a social viewpoint."  The 
Veteran's GAF score was 60.  The VA examiner stated "[t]his 
range indicates moderate symptoms, moderate difficulty in social, 
occupational or school functioning."  In addition, the VA 
examiner stated the Veteran "is most likely unable to retain 
gainful employment due to his current symptoms."   Id. 

After carefully reviewing the evidence of the record, the Board 
finds that the overall evidence supports the grant of a 30 
percent disability rating, but no higher, for service-connected 
PTSD during this period.  The medical evidence does not 
demonstrate flattened affect, circumstantial, circumlocutory, or 
stereotyped, speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, or 
impaired abstract thinking.  He has been consistently described 
as being oriented to person, place and time.

He maintains his personal hygiene as well as other basic 
activities of daily living.  It has been noted that the Veteran 
maintains a relationship with wife and family. Moreover, there is 
no evidence of delusions or hallucinations, suicidal and 
homicidal ideation, and he has demonstrated no inappropriate 
behavior.

Additionally, in making this decision the Board has considered 
the VA examiner's determination that the Veteran is likely not 
gainfully employable due to his symptoms during this period.  
However, the evidence also reflects that the Veteran maintained a 
decent relationship with his family despite his hypervigilance.  
Therefore, given the overall symptomatology described above, the 
Board finds the evidence of record does not support the 
assignment of an initial rating in excess of 30 percent for PTSD.

Finally, while the Board acknowledges that the Veteran had a GAF 
score of 60 during the rating period (which includes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning) is consistent with the 30 percent rating.  
The Board points out that VA treatment notes within the record 
consistently indicate that the Veteran's symptoms were productive 
of no more than moderate impairment due to his PTSD. 

Based on the evidence of record, the Board finds that the 
Veteran's PTSD symptomotology more nearly approximates his 
current 30 percent rating, prior to July 1, 2008, rather than a 
50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable. The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD, prior to July 
1, 2008, must be denied.

Rating in Excess of 50 Percent Disabling Since July 1, 2008

According to VA treatment records from July 2008 to October 2008, 
indicate the Veteran's symptoms have worsened to include periodic 
loss of impulse control, hypervigilance, difficulty sleeping, 
increased sense of helplessness and vulnerability, but denied 
suicidal and homicidal ideation as well as auditory and visual 
hallucinations.  The Veteran's GAF score was 45 at this time.  
See VA treatment records, dated July 200 to October 2008.

In August 2009, the Veteran was afforded another VA PTSD 
examination. The Veteran reported although he trusts his wife, he 
is emotionally distant from her.  He feels protective of his 
grandchildren and enjoys spending time with them.  He maintains 
he is social isolated and feels uncomfortable in crowds.  He 
avoids thoughts, feelings, or conversations associated with the 
trauma as well as activities, people, or places that arouse 
recollections of the trauma.  The Veteran reported he has not had 
an episode of physical violence in the past year and a half but 
only due to enormous self-restraint as he is easily angered.  The 
Veteran stated he "has arranged his life to accommodate the 
recon role [for example] keeping everything in his drawers 
exactly in the same place so they could easily be found in the 
dark [and] note[d] that his wife has learned his patterns and 
maintains them, whether or not she understand the rationale."  
See VA PTSD examination, dated August 2009.

The Veteran arrived at his VA examination appropriately dressed 
with good hygiene.  The VA examiner noted the Veteran's speech 
was unremarkable, spontaneous, clear, and coherent.  The Veteran 
was cooperative, attentive and guarded.  The VA examiner observed 
the Veteran as very hypervigilant and was easily distracted.  His 
thought content and processes were within normal limits and no 
evidence of delusions or hallucinations.  While there were no 
evidence of inappropriate behaviors but was presence of suicidal 
ideation.  The Veteran's remote memory was mildly impaired.  Id.

The VA examiner concluded that based on the examination, the 
Veteran meets the criteria for a diagnosis of PTSD and assigned a 
GAF score of 47 which corresponds to serious symptoms or any 
serious impairment in social, occupational or school functioning.  
It was noted that the Veteran was currently unemployed, having 
retired in 2005 due to declining physical condition; and the VA 
examiner reported it was "difficult to estimate how PTSD 
symptomatology might adversely impact his occupational 
functioning... At the present time, [the Veteran's] PTSD appears to 
most greatly impact his social functioning."  Id. 

The Board finds that under the doctrine of reasonable doubt the 
Veteran's PTSD warrants a 70 percent evaluation since July 1, 
2008, but a 100 percent rating is not in order for any period 
during the appellate term.

In this respect, the Veteran's posttraumatic stress disorder was 
described as severely throughout this period.  The August 2009 VA 
examiner said the Veteran had major impairment in mood, social 
relationships, and significant impairment in occupational 
functioning.  The record revealed suicidal ideation.  Although 
the Veteran is able to continue a relationship with his wife, 
there was emotional disconnection and a tendency to "shut 
down."  The Board finds that the evidence of record is in 
equipoise, and that a 70 percent rating is in order under the 
doctrine of reasonable doubt.

The evidence of record, however, preponderates against finding 
entitlement to a 100 percent rating.  In this respect, the record 
shows there is no evidence of a gross impairment in thought 
processes or communication, no evidence of persistent delusions 
or hallucinations, no evidence of grossly inappropriate behavior, 
and no evidence that the Veteran is in persistent danger of 
hurting self or others.  The Veteran is oriented to person, time, 
and place.  Hence, a 100 percent rating is not in order for PTSD.


TDIU

A veteran will be entitled to TDIU benefits upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age or 
impairment from disabilities that are not service connected 
(i.e., unrelated to his military service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities - provided there is one 
disability ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 percent or more 
and a combined disability rating of 70 percent.  38 C.F.R. § 
4.16(a).

To receive a TDIU, the Veteran's service-connected disabilities, 
alone, must be sufficiently severe to cause unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also 
clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  Indeed, according to 38 
C.F.R. § 4.1, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

In this decision, the Board granted the Veteran's request for an 
increased evaluation of his service-connected PTSD as 70 percent 
disabling under Diagnostic Code 9411, effective as of July 1, 
2008.  Therefore, the schedular criteria for consideration of 
unemployability have been met as the service-connected PTSD was 
initially rated as 70 percent disabling.  See 38 C.F.R. § 
4.16(a).  The remaining question here is whether the Veteran's 
service-connected PTSD precludes him from performing the acts 
required by employment.  

The Board acknowledges conflicting findings with respect to the 
effect the Veteran's psychiatric symptoms have on his ability to 
work.  The report of a February 2008 VA examination indicates 
that the Veteran was most likely unable to retain gainful 
employment due to his current symptoms, while the report of an 
August 2009 VA examination indicates that because the Veteran 
retired in 2005 due to a declining physical condition, it was 
difficult to estimate how his PTSD symptoms might adversely 
impact his occupational functioning.  Furthermore, a Global 
Assessment of Functioning Scale (GAF Scale) score of 60 was 
assigned in February 2008, and a score of 47 was assigned in 
August 2009.  

These examinations were performed by medical professionals, and 
the opinions expressed therein were based on review of claims 
file and solicitation of pertinent history and symptomatology 
from the Veteran.  The examiners each performed a thorough 
examination of the Veteran, and included findings consistent with 
the examination and record.  Therefore, the Board finds that the 
weight of the evidence is at least in relative equipoise on the 
question of whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.

In cases such as this, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.  Therefore, resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that TDIU is warranted, effective July 1, 2008.  


ORDER

Entitlement to an increased initial evaluation for service-
connected PTSD, in excess of 30 prior to July 1, 2008, is denied.

A 70 percent rating for PTSD from July 1, 2008, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to TDIU is granted, effective July 1, 2008, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


